NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                Submitted February 16, 2011*
                                 Decided February 17, 2011

                                            Before

                             WILLIAM J. BAUER, Circuit Judge

                              ILANA DIAMOND ROVNER, Circuit Judge

                              DIANE S. SYKES, Circuit Judge

No. 10-2915

CAROLYN H. SRIVASTAVA,                               Appeal from the United States District
    Plaintiff-Appellant,                             Court for the Northern District of Indiana,
                                                     Hammond Division.
       v.
                                                     2:10 CV 53
MITCHELL DANIELS, et al.,
     Defendants-Appellees.                           Philip P. Simon,
                                                     Chief Judge.



                                          ORDER

        Carolyn Srivastava, a frequent filer in state and federal courts, appeals from the
district court’s (1) dismissal of her complaint for failure to comply with the requirements of
Rule 8(a) and (d)(1) of the Federal Rules of Civil Procedure, and (2) injunction requiring that
any new filings from her be screened to ensure that they are not frivolous or duplicative of
other filings. We affirm.


       *
         After examining the briefs and the record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and the record. See FED. R. APP.
P. 34(a)(2)(C).
No. 10-2915                                                                                   Page 2


         In a 76-page complaint, Srivastava sued more than 70 defendants ranging from the
Governor of Indiana, to various state and federal judges, to her bank, and to her sister’s
partner, alleging more than 190 theories of recovery. Among these theories is a charge that
all of the defendants belong to a criminal enterprise (the “Syndicate”), which, she alleges,
aims to deprive her of her rights. This suit is only the most recent of many similar suits filed
by Srivastava; she admits to having filed 32 pro se lawsuits and appeals in the last 11 years,
all of which have been dismissed. State and federal courts have imposed no fewer than four
screening orders preventing her from filing frivolous lawsuits. See, e.g., Srivastava v. Marion
County Election Bd., 125 F. App’x 57, 59 (7th Cir. 2005).

        In dismissing the complaint, the district court concluded that Srivastava had not
satisfied the minimal pleading requirements of FED. R. CIV. P. 8(a)(2). The court noted that
the complaint failed to specify which defendants were responsible for which allegedly
wrongful acts, making it “nearly impossible” for defendants to know precisely what they
were alleged to have done wrong. The court characterized the complaint as “kitchen-sink
style,” “confusing, repetitious, and baseless,” and containing “pages of nonsense” with
“outlandish and frivolous arguments liberally scattered throughout.” Citing Ashcroft v.
Iqbal, 129 S. Ct. 1937, 1949 (2009), the court rejected the allegations of criminal racketeering
to be implausible and “nothing short of preposterous.” To stop Srivastava from filing
further frivolous and harassing litigation, the court adopted a narrow injunction—similar to
the injunction we affirmed in her earlier appeal, Srivastava, 125 F. App’x at 59—requiring
that she submit any future complaints in the Northern District of Indiana for approval
before filing.

       On appeal Srivastava generally challenges the dismissal of her complaint under Rule
8. She contends that her complaint was as concise as possible, with “very little fat” given
the nature of her claims, and that no authority identifies mere length or complexity of a
complaint as grounds for dismissal. She notes that her complaint includes a racketeering
charge, which, she asserts, requires fuller discussion to be comprehensible.

        Under Rule 8 a complaint must contain a “short and plain statement of the claim
showing that the pleader is entitled to relief.” See Iqbal, 129 S. Ct. at 1949. Although federal
pleading rules are liberal, Rule 8 still requires that a plaintiff give the defendant “enough
facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S.
544 (2007). Dismissal of a complaint is appropriate if “the factual detail . . . [is] so sketchy
that the complaint does not provide the type of notice of the claim to which the defendant is
entitled under Rule 8.” St. John’s United Church of Christ v. City of Chicago, 502 F.3d 616, 625
(7th Cir. 2007) (internal quotation omitted); George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007)
No. 10-2915                                                                                 Page 3

(dismissing complaint where plaintiff joined 24 defendants and 50 distinct claims in a single
suit).

        We agree with the district court that Srivastava’s complaint did not comply with
Rule 8. Her complaint’s length and disjointed nature made it impossible for the district
court to identify the specific allegations against each defendant and therefore impossible to
determine whether any claims had potential merit. As the court noted, Srivastava’s
complaint was “buckshot,” pelted with references to dozens of unrelated claims and parties.
“Length may make a complaint unintelligible, by scattering and concealing in a morass of
irrelevancies the few allegations that matter.” United States ex rel. Garst v. Lockheed-Martin
Corp., 328 F.3d 374, 378 (7th Cir. 2003). The complaint here is unintelligible, and the district
court did not abuse its discretion in dismissing it.

        Srivastava also challenges the district court’s screening order; she contends that the
court based it on questionable legal precedent. She notes that the court relied on a Second
Circuit case, Safir v. U.S. Lines, Inc., 792 F.2d 19 (2d Cir. 1986), which is not binding authority
in this circuit, and In re Davis, 878 F.2d 211, 211-12 (7th Cir. 1989), in which the screening
order was entered by a panel of judges, rather than a single judge. These arguments are
without merit. Our circuit’s case law authorizes district courts to enjoin frequent litigants
from filing frivolous lawsuits, see In re Chapman, 328 F.3d 903, 905-06 (7th Cir. 2003); Homola
v. McNamara, 59 F.3d 647, 651 (7th Cir. 1995), and indeed, we have at least twice cited Safir
to support a district court’s authority to enter a screening order. See Orlando Residence, Ltd.
v. GP Credit Co., LLC, 553 F.3d 550, 559 (7th Cir. 2009); Free v. United States, 879 F.2d 1535,
1538 (7th Cir. 1989). Her other contention about the authority of a single judge to screen
filings is frivolous and warrants no discussion.

       Given Srivastava’s pattern of initiating sprawling and frivolous lawsuits, with new
suits building upon earlier ones, we warn Srivastava that any further frivolous litigation
will subject her to monetary fines and a possible bar, see Support Sys. Int'l, Inc. v. Mack,
45 F.3d 185, 186 (7th Cir. 1995), forbidding her from filing any further legal papers in any
federal court within this circuit. If Srivastava wants to retain the right to pursue serious
claims, she must immediately desist from all frivolous litigation, and in particular she must
not repeat contentions that the judiciary has already told her are unwarranted.

                                                                                    AFFIRMED.